Appellant stands convicted of the offense of having intoxicating liquor in his possession for beverage purposes. The record contains two bills of exception, in which it is contended that the bill of information was invalid because the indorsement, on the back of it, of the number and title of the case, the offense charged and the date of filing, was not signed by the district attorney. There is neither a statutory nor common-law requirement that such an indorsement on a bill of information shall be signed by the district attorney. The bill of information itself was signed by the district attorney in his official capacity, which is all that was necessary to verify the bill.
The verdict and sentence are affirmed.